Opinion by

Greene, J.
Judgment was rendered in the court below, against Obcr, by virtue of a power of attorney sotting forth the nature and amount of the demand, and waiving process, error, and the right to appeal.
The defendant now seeks to reverse the judgment, on the ground that there was no action in form commenced against him, or declaration filed.
When judgments are thus rendered by confession, or on cognovit, in which the amount and nature of the plaintiff’s claim are set forth, we can see no necessity for a formal action and declaration. Indeed, these are virtually waived by the power conferred upon the attorney to confess judgment, unless such preliminaries are required in the power of attorney, as conditions precedent to the confession.
It has, we believe, been the prevailing practice of our district courts, since their first organization in Iowa, not to require declarations in cases of judgment authorized in writing, by confession, and this practice we see no sufficient reason now to disturb.
Judgment affirmed.